Citation Nr: 1018215	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability, to include arthritis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for onychomycosis of 
the toenails.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral tinea 
pedis.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).

7.  Entitlement to service connection for headaches, to 
include as due to exposure to asbestos.
8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Sheila Mitchell, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from January 1978 
to January 1984; he also had service in the Army National 
Guard, including active duty service from March 2003 to July 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The Veteran and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C., in December 2009; and a transcript of the 
hearing is of record.  Although the Veteran was granted an 
additional 60 days to submit additional evidence, no new 
evidence was submitted.
The Veteran raised the issue at his December 2009 personal 
hearing of whether new and material evidence has been 
received by VA to reopen a claim for service connection for 
bilateral hearing loss, which has not been adjudicated by the 
RO.  Consequently, this issue is referred to the RO for 
appropriate action.

For reasons discussed hereinbelow, the now reopened claim of 
service connection for a bilateral knee disability is 
REMANDED to the RO.  


FINDINGS OF FACT

1.  The original claim of service connection for a bilateral 
knee disability was denied by an unappealed rating decision 
in July 1996; reopening of the claim was subsequently denied 
by an unappealed rating decision in January 1998.  

2.  The additional evidence received subsequent to the 
January 1998 rating decision is not cumulative or redundant 
of evidence previously of record and by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the claim of service 
connection for a bilateral knee disability.  

3.  The original claim of service connection for 
onychomycosis of the toenails was denied by the RO in an 
unappealed rating decision in January 1998.  

4.  The evidence received subsequent to the January 1998 
denial of service connection for onychomycosis of the 
toenails does not, by itself or in connection with the 
evidence previously assembled, raise a reasonable possibility 
of substantiating the claim for service connection for 
onychomycosis of the toenails.  

5.  The original claim of service connection for bilateral 
tinea pedis was denied by the RO in an unappealed rating 
decision in January 1998.  

6.  The evidence received subsequent to the January 1998 
denial of service connection for bilateral tinea pedis does 
not, by itself or in connection with the evidence previously 
assembled, raise a reasonable possibility of substantiating 
the claim for service connection for bilateral tinea pedis.

7.  The Veteran does not have a low back disability that is 
due to an event or incident of his active service.

8.  The Veteran does not have hypertension that is due to an 
event or incident of his active service.

9.  The Veteran does not have headaches that are due to an 
event or incident of his active service, including exposure 
to asbestos.

10.  The Veteran does not have sleep apnea that is due to an 
event or incident of his active service.

11.  The Veteran does not have an eye disability that is due 
to an event or incident of his active service.



CONCLUSIONS OF LAW

1.  The January 1998 rating decision which denied entitlement 
to service connection for a bilateral knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the January 1998 decision is new 
and material with respect to the issue of service connection 
for a bilateral knee disability and the claim of entitlement 
to service connection for a bilateral knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The January 1998 rating decision that denied service 
connection for onychomycosis of the toenails is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).
4.  New and material evidence has not been received to reopen 
a claim for service connection for onychomycosis of the 
toenails.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).  

5.  The January 1998 rating decision that denied service 
connection for bilateral tinea pedis is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

6.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral tinea pedis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2009).

7.  The criteria for the establishment of service connection 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

8.  The criteria for the establishment of service connection 
for hypertension have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

9.  The criteria for the establishment of service connection 
for headaches, to include as due to asbestos, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

10.  The criteria for the establishment of service connection 
for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

11.  The criteria for the establishment of service connection 
for an eye disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in April 2006, prior to 
adjudication, which provided the requirements needed to 
reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection.   In accordance with the requirements of VCAA, 
the letter informed the Veteran what evidence and information 
he was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private medical records were subsequently added to the claims 
file.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify a veteran of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the April 2006 VCAA notification letter 
complies with the holding in Kent.  The RO informed the 
Veteran that the claims were originally denied because the 
claimed disabilities were not incurred in or aggravated by 
military service.

The Veteran was informed in the April 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claims is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained on the service 
connection issues addressed in this case, none is needed.  
Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the Veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of a chronic back or eye 
condition, or of chronic hypertension, headaches, or sleep 
apnea due to service.  Consequently, the Veteran has not 
presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).
The Board concludes that all available evidence that is 
pertinent to the claims addressed below has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  Although the 
Veteran testified in December 2009 that some of his 
service treatment records might be missing, the Board 
notes that there are records that cover the period from 
prior to service entrance until his separation examination 
in November 1983.  There are also records dated in April 
2003.  There is no clear indication on file that there are 
service treatment records that are available and have not 
been associated with the claims file.  The Veteran has 
been given ample opportunity to present evidence and 
argument in support of his claims, including at his 
personal hearing in December 2009.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for a bilateral knee 
disability was originally denied by an unappealed rating 
decision in July 1996 as not well grounded because there was 
no evidence of chronic disability in service.  The claim was 
not reopened in a January 1998 rating decision because there 
was no new and material evidence.  The issues of service 
connection for onychomycosis of the toenails and bilateral 
tinea pedis were originally denied by an unappealed rating 
decision in January 1998 because there was no evidence of 
either disability due to service.  

The Veteran attempted to reopen claims for the above-noted 
disabilities in March 2006.

The evidence on file at the time of the January 1998 
rating decision consisted of the Veteran's service 
treatment records, a VA hospital report dated from 
December 1995 to January 1996, a May 1996 VA examination 
report, and VA treatment records dated in January 1997 and 
August 1997.

The Veteran's service treatment records reveal knee 
problems, including chondromalacia.  When examined by VA 
in May 1996, the diagnoses included bilateral patellar 
chondromalacia, bilateral knee rheumatologic disease 
consistent with Raynaud's phenomena, and arthritis of the 
right knee.

Evidence received after January 1998 consists of treatment 
records dated in April 2003 and July 2005, a transcript of 
the December 2009 hearing, and written statements by and 
on behalf of the Veteran.

In order for the Veteran's claims to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a knee disability, onychomycosis, or 
tinea pedis due to an event or incident of his period of 
active service.  

The evidence received after January 1998 includes 
treatment records dated in from April 2003 to July 2005 
with findings consistent with bilateral degenerative 
changes of the knees.  In fact, the Veteran was given a 
permanent physical profile for arthritis of the knees in 
February 2004.

These records are new and material.  They are new because 
they have not previously been received by VA and they are 
material because they raise a reasonable possibility of 
substantiating the claim for service connection for a 
bilateral knee disability.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a bilateral knee disability is reopened.

With respect to the other new and material issues on 
appeal, the Board has reviewed the evidence received into 
the record since the January 1998 denials and finds that 
new and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
either of these disabilities.

Although the Veteran has contended, including at his December 
2009 hearing, that he incurred onychomycosis and tinea pedis 
due to service exposure to frostbite, his service treatment 
records do not reveal any complaints or findings of either 
onychomycosis or tinea pedis, including on separation 
examination in November 1983.  The initial post-service 
evidence of either of the disabilities is not until January 
1997, when mild onychomycosis with tinea pedis was noted.  
There has not been any medical evidence relevant to the 
issues of onychomycosis or tinea pedis added to the claims 
file since the January 1998 denials.

Thus, the additional evidence received since the January 1998 
rating decision does not relate to the unestablished fact 
necessary to substantiate the claims by showing a link 
between either of the disabilities and service, nor does it 
raise a reasonable possibility of substantiating either of 
the claims.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

Accordingly, the Board finds that the claims for service 
connection for onychomycosis of the toenails and bilateral 
tinea pedis are not reopened.


Service Connection 

The Veteran seeks service connection for a low back 
disability, for hypertension, for headaches, to include as 
due to exposure to asbestos, for sleep apnea, and for a 
bilateral eye disability.  Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and that the appeals will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of hypertension, service connection may 
be granted if the disease is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993). 

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

With respect to the second element in Hickson above, evidence 
of in-service incurrence or aggravation of a disease or 
injury, there is no evidence of an in-service headaches or 
in-service exposure to asbestos.  There is also no nexus 
opinion in favor of the claim.  Consequently, service 
connection for headaches, to include as due to exposure to 
asbestos, is not warranted.

The Veteran also seeks service connection for a low back 
disability, for hypertension, for sleep apnea, and for a 
bilateral eye disability due to service.  The Veteran's 
service treatment records, including his November 1983 
separation examination report, do not reveal any complaints 
or findings indicative of any of these disorders.  General 
physical evaluation during hospitalization for psychiatric 
problems from December 1995 to January 1996 did not reveal 
any pertinent abnormality.  Moreover, the post-service 
medical evidence on file does not reveal any complaints or 
findings of any of the disorders at issue until sleep apnea 
was noted in July 2005.  Isolated elevated blood pressure 
readings, which are not considered a disability, were noted 
in May 2003; hypertension was not diagnosed.  There is no 
nexus opinion linking any of the disabilities at issue to 
service.

Because there is no evidence of a low back disability, 
hypertension, or an eye disability in service or after 
service separation, and because there is no nexus opinion 
linking any of the disabilities to service, service 
connection for a low back disability, for hypertension, and a 
bilateral eye disability is not warranted.  Although there is 
a notation in July 2005 of sleep apnea, there is no medical 
evidence in service or after discharge that this disorder is 
causally related to service.  Consequently, service 
connection is also not warranted for sleep apnea.

The Board has considered the December 2009 hearing testimony 
of the Veteran and his wife and his written contentions.  
However, as laypersons without the appropriate medical 
training and expertise, the Veteran and his wife are not 
competent to render a probative opinion on a medical matter, 
such as whether he has a current disability related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a low back disability, hypertension, sleep 
apnea, and a bilateral eye disability, and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A.§ 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee disability, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  
As new and material evidence sufficient to reopen the claim 
of service connection for onychomycosis of the toenails has 
not been submitted, the appeal to this extent is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for bilateral tinea pedis has not been 
submitted, the appeal to this extent is denied.  

Service connection for low back disability is denied.

Service connection for hypertension is denied.

Service connection for headaches, to include as due to 
exposure to asbestos, is denied.

Service connection for sleep apnea is denied.

Service connection for a bilateral eye disability is denied.


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a bilateral knee disability.  

Although the April 2003 and July 2005 records are new and 
material with respect to the issue of service connection for 
a bilateral knee disability, they do not provide a nexus 
opinion linking a current knee disability to service.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2009).  

Accordingly, the claim for service connection for a bilateral 
knee disability should be considered by the RO on a de novo 
basis prior to any further action by the Board.  Curry v. 
Brown, 7 Vet. App. 59, 67 (1994); see also Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Therefore, this issue is REMANDED to the AMC/RO for the 
following actions:  

1.  The AMC/RO will take appropriate 
action to contact the Veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for a 
bilateral knee disability.  After 
obtaining any necessary authorization 
from the Veteran for the release of his 
private medical records, the AMC/RO 
should obtain and associate with the file 
all records that are not currently on 
file.  If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the Veteran, it should inform the Veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the likely etiology of his 
current knee disability.  The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand must be made available 
to the examiner in conjunction with 
this examination.   The examination 
report must reflect review of 
pertinent material in the claims 
folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner should provide an opinion 
whether any knee disability found 
was either incurred in or aggravated 
by service.  A complete rationale 
for all opinions must be provided.  
The report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AMC/RO should 
readjudicate the reopened claim of 
service connection for a bilateral knee 
disability, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The Veteran and his 
attorney should then be given an 
appropriate opportunity to respond 
thereto.  



Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
may present additional evidence or argument while the case is 
in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


